Evans, P. J.
A judgment de bonis testatoris was rendered against B- L. Lane Jr., as administrator of the estate of G. W. C. Lane, deceased. Hpon this judgment a fi. fa. issued and was levied upon certain land as the property of the defendant in the fi. fa., which was claimed by the administrator to be hi.s individual property. It was admitted that the land levied on- belonged to the administrator individually, and was not the property of‘his intestate. Hpon this state of facts the court directed a verdict finding the property subject to the levy, .upon which a judgment was duly entered. Excéption is taken .to the direction of the verdict.
The individual property of the administrator 'is hot subject to the lien of a judgment rendered against him -de bonis testatoris. The administrator failed to defend the action'in which the judgment was' "taken, and the judgment was properly entered, against him de bonis testatoris, and such 'a judgment is conclusive that he had in his hands assets of the estate, to be administered. The plaintiff, however, can not proceed with this judgment against his individual property, but must first sue him and obtain judgment, and that judgment when obtained may be enforced against his individual property.

Judgment reversed.


All the Justices concur.